Citation Nr: 0739576	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  03-26 332	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Nashville, Tennessee


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for bilateral hearing loss.

(The issues of entitlement to service connection for a 
psychiatric disability, hypertension, and a lumbar spine 
disability are addressed under separate cover.)


REPRESENTATION

Veteran represented by:	Virginia Girard-Brady, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
March 1982, from September 1984 to January 1987, and from 
September 1990 to June 1991 in Southwest Asia in support of 
Operation Desert Storm and Operation Desert Shield.

The Board of Veterans' Appeals (Board) originally denied a 
disability rating in excess of 10 percent for bilateral 
hearing loss in a July 2004 decision.  The veteran appealed 
to the United States Court of Appeals for Veterans Claims 
(Court), which in August 2005 granted a joint motion to 
remand filed by both parties to the case, and vacated the 
Board's July 2004 decision.  In a March 2006 remand, the 
Board returned the veteran's appeal to the RO for further 
evidentiary development.  Such development having been 
accomplished, the case is once again before the Board for 
appellate review.

Because the veteran had presented sworn testimony during a 
February 2004 hearing before a Veterans Law Judge who has 
retired from the Board, he was offered the opportunity to 
attend another hearing before a Veterans Law Judge who would 
then render a decision in the instant appeal.  In a statement 
received in March 2006, the veteran indicated that he did not 
desire another hearing.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.




REMAND

Service connection for left ear hearing loss was granted in 
an October 1991 rating decision, effective in June 1991.  
Service connection for right ear hearing loss was granted in 
a July 2003 rating decision.  Both ears were rated as 
10 percent disabling together, effective as of February 2003.  
The veteran perfected an appeal as to this decision, 
asserting that his hearing loss causes greater impairment 
than is reflected by the 10 percent disability rating.  

Because this appeal has been ongoing for a lengthy period of 
time, and because the level of a veteran's disability may 
fluctuate over time, the VA is required to consider the level 
of the veteran's impairment throughout the entire period.  In 
this respect, staged ratings must be considered , if 
appropriate, as a sensible mechanism for allowing the 
assignment of the most precise disability rating-one that 
accounts for the possible dynamic nature of a disability 
while the claim works its way through the adjudication 
process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  

Pursuant to the Board's March 2006 remand, the RO obtained 
copies of the veteran's VA treatment records dated from 2003 
up to the present.  According to these reports, although the 
veteran undergoes periodic audiometric testing at the VA, he 
obtains hearing aids and medical treatment for his hearing 
loss from a private medical facility, through TennCare.  The 
private facility is not specified, however.  As records 
reflecting this medical treatment are relevant to his appeal 
for an increased disability rating, they should be obtained 
prior to further appellate review.  

In connection with his other pending claims, the veteran also 
reported that he has received private medical treatment from 
the St. Thomas Hospital.  It is not clear whether St. Thomas 
Hospital is the source of his audiological treatment, 
however, because it is unclear, this matter is addressed 
here, as well.  He executed a release of information form and 
the RO made two separate requests to the hospital to obtain 
copies of these treatment records.  However, no response has 
been received from the hospital.  Governing regulation 
requires only this amount of effort to obtain such records, 
i.e., an initial request and at least one follow-up request.  
However, it this case, it does not appear that the veteran 
was notified of the hospital's non-response.  As the appeal 
must be remanded anyway, the Board deems that the veteran and 
his attorney should be notified of the hospital's lack of 
cooperation, so that they may attempt to obtain the records, 
if they so desire.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
who have treated the veteran for 
bilateral hearing loss during the appeal 
period, since 2003.  After securing the 
necessary release, the RO should obtain 
these records for inclusion in the 
veteran's claims file.

2.  The RO should notify the veteran and 
his attorney of the failure to obtain 
medical records from the St. Thomas 
Hospital.

3.  After reviewing any records obtained 
pursuant to the above requests, the RO 
should accomplish any additional 
evidentiary development deemed necessary, 
such as providing the veteran with 
another VA audiologic examination, if 
indicated.

4.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his attorney should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

